Appeal from order of the Supreme Court dismissed, without costs. Order of the County Court modified so as to disallow items of trial costs as taxed, on the ground that plaintiffs are not entitled to such costs under section 1474 of Civil Practice Act, and as so modified the order is affirmed, without costs of this appeal to either party. (See Dilworth v. Yellow Taxicab Corporation, 127 Misc. 543; Haniford v. Safer, 214 App. Div. 435; 27 Col. L. Rev. 274.) All concur. Present — Hubbs, P. J., Clark, Sears, Crouch and Taylor, JJ.